DETAILED ACTION

Status of Claims
The status of the claims is as follows:
(a) Claims 1-11 remain pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The Examiner accepts the amendments received on 01/19/2021. The Applicant’s claims 1-11 remain pending. The Applicant amends claims 1-8. The Applicant adds claims 9-11.

Response to Arguments
The Applicant’s arguments filed on 01/19/2021, have been considered by the Examiner. The Examiner below proceeds with a bona fide attempt to properly respond to each argument raised by the Applicant. 
On pages 9-11 of the Arguments/Remarks, the Applicant asserts that Chapman and Crooks do not teach “calculat[ing] an index value based on the plurality of reception strengths acquired in a predetermined period… comapar[ing] the index value with a newly acquired reception strength for a reading device among the plurality of reading 
The Examiner respectfully disagrees and finds the combination of Crooks, Champan, and Drago teach the Applicant’s amended limitations of claim 1. Crooks teaches testing over a period of time (i.e., polling period) to determine (i.e., calculate) an index value (e.g., attenuation level) based on the strength of the plurality of transmission signals (Crooks, Paragraphs 0029-0040 and Figures 3A-3B). Moreover, Crooks teaches comparing reception signals to stored reference levels (i.e., index values) (Crooks, Paragraphs 0029-0040 and Figures 3A-B). By comparing the attenuation level to a predetermined threshold, the system can determine if the RFID device is degrading / failing (Crooks, Paragraphs 0039-0040 and Figure 3B).
The Examiner finds that Crooks does not teach the management device to specifically include a reception strength acquirer configured to acquire a plurality of reception strengths with respect to the plurality of transmission signals from the plurality of transmission devices.
Therefore, the Examiner provides Chapman. Chapman teaches RFID verifiers (100) which include a received signal strength indicator (RSSI) and a transmitted signal strength indicator (TSSI) to determine the signal strength from a plurality RFID tags, wherein the tags can be attached to any type of items such as a vehicle (i.e., management target) (Chapman, Paragraphs 0021, 0026, and 0002).
Moreover, Crooks and Chapman do not specifically teach a management device to include a plurality of reading devices. The Examiner provides Drago to teach a plurality (Drago, Paragraph 0028 and Figure 1).
As a result, the Examiner finds the combination of Crooks, Chapman, and Drago teach “calculat[ing] an index value based on the plurality of reception strengths acquired in a predetermined period… comapar[ing] the index value with a newly acquired reception strength for a reading device among the plurality of reading devices… [and] determin[ing] a degradation of the reading device based on the newly-acquired reception strength being a lower than the index value.” 

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are:
(a) “a management device that communicates,” as recited in claim 1.
(b) “a reception strength acquirer configured to acquire,” as recited in claim 1.
(c) “a degradation determinator configured to calculate an index value,” as recited in claim 1.
Furthermore, the generic placeholder is not preceded by a structural modifier. Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1-6 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-3 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Crooks U.S. P.G. Publication 2007/0095915 (hereinafter, Crooks), in view of Chapman et al. U.S. P.G. Publication 2006/0068701 (hereinafter, Chapman), in further view of Drago et al. U.S. P.G. Publication 2007/0247286 (hereinafter, Drago).
Regarding Claim 1, Crooks teaches a management device (management device may be a computer (18) or server (40), Crooks, Paragraphs 0010-0014 and Figure 1) that communicates with …[reading device]  configured to receive a plurality of transmission signals from a plurality of transmission devices attached to a plurality of management targets (the RFID reader communicates with the computer and server, the RFID reader receives a plurality of transmission signals, which can be from a plurality of devices (30), Crooks, Paragraphs 0018, 0020, 0034, and Figure 1), the management device comprising: 
-a memory storing one or more instructions (a computer contains memory for executing processing software (see reference characters (18) and (20)), Crooks, Paragraphs 0018 and Figure 1); and 
-a processor configured to execute the one or more instructions stored on the memory to (a computer contains a processor for executing the one or more processing software instructions, (see reference characters (18) and (20)), Crooks, Paragraph 0018 and Figure 1) implement: 
…
calculate an index value based on the plurality of reception … acquired in a predetermined period (testing over a period of time (i.e., polling period) to determine (i.e., calculate) an index value (e.g., attenuation level) based on the strength of the plurality of transmission signals, Crooks, Paragraphs 0029-0040 and Figures 3A-3B), 
-compare the index value with a newly acquired reception … for a reading device among the plurality of reading devices (comparing reception signals to stored reference levels (i.e., index values), Crooks, Paragraphs 0029-0040 and Figures 3A-B), and 
-determine a degradation of the reading device based on the newly-acquired reception … being lower than the index value (determining if the RFID is degrading / failing should the level be less, (Crooks, Paragraphs 0039-0040 and Figure 3B).
	Crooks does not teach the management device to specifically include a reception strength acquirer configured to acquire a plurality of reception strengths with respect to the plurality of transmission signals from the plurality of transmission devices.
	Chapman teaches RFID verifiers (100) which include a received signal strength indicator (RSSI) and a transmitted signal strength indicator (TSSI) to determine the signal strength from a plurality RFID tags, wherein the tags can be attached to any type of items such as a vehicle (i.e., management target) (Chapman, Paragraphs 0021, 0026, and 0002).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the management device of Crooks to include a reception strength acquirer configured to acquire a plurality of reception 
It would have been obvious because determining the signal strength enables the system to determine a failure in the RFID system (Chapman, Paragraphs 0004 and 0007).
	Crooks and Chapman do not specifically teach a management device to include a plurality of reading devices.
	Drago teaches a plurality of RFID readers for communicating with a plurality of RFID tags (Drago, Paragraph 0028 and Figure 1).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the management device of Crooks to include a plurality of reading devices as taught by Drago.
	It would have been obvious because having one or more readers allows for various tags and items to be identified at different frequencies and at the same time (i.e., improve tag read rates), both desires within the industry (Drago, Paragraphs 0004-0008).
Regarding Claim 2, Crooks, as modified, teaches the management device according to claim 1, wherein the index value is calculated for each of the plurality of transmission devices based on the plurality of reception strengths acquired in the predetermined period (RFID reader, wherein the RFID reader compares received signals to stored reference levels which have been determined over a period of time (i.e., index values) (Crooks, Paragraphs 0029-0040 and Figures 3A-B)
Regarding Claim 3, Crooks, as modified, teaches the management device according to claim 1, wherein the index value is calculated for each of the plurality of reading devices based on the plurality of reception strengths acquired in the predetermined period (RFID reader, wherein the RFID reader compares received signals to stored reference levels which have been determined over a period of time (i.e., index values) (Crooks, Paragraphs 0029-0040 and Figures 3A-B).
Regarding Claim 7, Crooks teaches a management method of a management device (management device may be a computer (18) or server (40), Crooks, Paragraphs 0010-0014 and Figure 1) that communicates with …[reading device] configured to receive a plurality of transmission signals from a plurality of transmission devices attached to a plurality of management targets (the RFID reader communicates with the computer and server, the RFID reader receives a plurality of transmission signals, which can be from a plurality of devices (30), Crooks, Paragraphs 0018, 0020, 0034, and Figure 1), the method comprising: 4Appln. No.: 16/336,349
-acquiring a plurality of reception … transmission signals from the plurality of transmission devices (the RFID reader acquiring a plurality of transmission signals from the items over a period of time, Crooks, Paragraphs 0027-0040 and Figures 3A-3B); 
-calculating an index value based on the plurality of reception … acquired in a predetermined period (testing over a period of time (i.e., polling period) to determine (i.e., calculate) an index value (e.g., attenuation level) based on the strength of the plurality of transmission signals over a period of time, Crooks, Paragraphs 0029-0040 and Figures 3A-3B), 
comparing the index value with a newly acquired reception … for a reading device among the plurality of reading devices (comparing reception signals to stored reference levels (i.e., index values), Crooks, Paragraphs 0029-0040 and Figures 3A-B), and determining a degradation of the reading device based on the newly-acquired reception … being lower than the index value (determining if the RFID is degrading / failing should the level be less, (Crooks, Paragraphs 0039-0040 and Figure 3B).
It shall be noted that Crooks teaches comparing the current attenuation level to the reference attenuation level (Crooks, Paragraphs 0037-0040 and Figures 3A-B). 
However, Crooks does not specifically teach the method to include acquiring reception strengths of transmission signals transmitted by a plurality of transmission devices.
Chapman teaches RFID verifiers (100) which include a received signal strength indicator (RSSI) and a transmitted signal strength indicator (TSSI) to determine the signal strength from a plurality RFID tags, wherein the tags can be attached to any type of items such as a vehicle (i.e., management target) (Chapman, Paragraphs 0021, 0026, and 0002).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Crooks to include acquiring reception strengths of transmission signals transmitted by a plurality of transmission devices as taught by Chapman.
(Chapman, Paragraphs 0004 and 0007).
	Crooks and Chapman do not specifically teach a method to include a plurality of reading devices.
	Drago teaches a plurality of RFID readers for communicating with a plurality of RFID tags (Drago, Paragraph 0028 and Figure 1).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Crooks to include a plurality of reading devices as taught by Drago.
	It would have been obvious because having one or more readers allows for various tags and items to be identified at different frequencies and at the same time (i.e., improve tag read rates), both desires within the industry (Drago, Paragraphs 0004-0008).
Regarding Claim 8, Crooks teaches a non-transitory computer-readable storage medium configured to store a program causing a computer of a management device (a computer contains memory for executing processing software (see reference characters (18) and (20)), Crooks, Paragraphs 0018 and Figure 1) that communicates with a plurality of reading devices configured to receive a plurality of transmission signals from a plurality of transmission devices attached to a plurality of management targets to implement a management method  (the RFID reader communicates with the computer and server, the RFID reader receives a plurality of transmission signals, which can be from a plurality of devices (30), Crooks, Paragraphs 0018, 0020, 0034, and Figure 1) comprising: 
-acquiring a plurality of reception strengths with respect to the plurality of transmission signals from the plurality of transmission devices (the RFID reader acquiring a plurality of transmission signals from the items over a period of time, Crooks, Paragraphs 0027-0040 and Figures 3A-3B);
-calculating an index value based on the plurality of reception strengths acquired in a predetermined periods (testing over a period of time (i.e., polling period) to determine (i.e., calculate) an index value (e.g., attenuation level) based on the strength of the plurality of transmission signals over a period of time, Crooks, Paragraphs 0029-0040 and Figures 3A-3B);
-comparing the index value with a newly acquired reception strength for a reading device among the plurality of reading devices (comparing reception signals to stored reference levels (i.e., index values), Crooks, Paragraphs 0029-0040 and Figures 3A-B), and determining a degradation of the reading device based on the newly-acquired reception … being lower than the index value (determining if the RFID is degrading / failing should the level be less, (Crooks, Paragraphs 0039-0040 and Figure 3B), and determining a degradation of the reading device based on the newly-acquired reception strength being lower than the index value (determining if the RFID is degrading / failing should the level be less, (Crooks, Paragraphs 0039-0040 and Figure 3B).
It shall be noted that Crooks teaches comparing the current attenuation level to the reference attenuation level (Crooks, Paragraphs 0037-0040 and Figures 3A-B). 
acquiring reception strengths of transmission signals transmitted by a plurality of transmission devices.
Chapman teaches RFID verifiers (100) which include a received signal strength indicator (RSSI) and a transmitted signal strength indicator (TSSI) to determine the signal strength from a plurality RFID tags, wherein the tags can be attached to any type of items such as a vehicle (i.e., management target) (Chapman, Paragraphs 0021, 0026, and 0002).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Crooks to include acquiring reception strengths of transmission signals transmitted by a plurality of transmission devices as taught by Chapman.
It would have been obvious because determining the signal strength enables the system to determine a failure in the RFID system (Chapman, Paragraphs 0004 and 0007).
	Crooks and Chapman do not specifically teach a method to include a plurality of reading devices.
	Drago teaches a plurality of RFID readers for communicating with a plurality of RFID tags (Drago, Paragraph 0028 and Figure 1).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Crooks to include a plurality of reading devices as taught by Drago.
(Drago, Paragraphs 0004-0008).
Regarding Claim 9, Crooks, as modified, teaches the management device according to claim 1, wherein the predetermined period is ascribed to each reading device (period of time assigned (i.e., ascribed) to a reading device, Crooks, Paragraphs 0020, 0035, and 0037).
Regarding Claim 10, the Applicant’s claim has similar limitations to claim 9 and therefore are rejected for similar reasons set forth by the Examiner in the rejection of claim 9.
Regarding Claim 11, the Applicant’s claim has similar limitations to claim 9 and therefore are rejected for similar reasons set forth by the Examiner in the rejection of claim 9.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Crooks U.S. P.G. Publication 2007/0095915 (hereinafter, Crooks), in view of Chapman et al. U.S. P.G. Publication 2006/0068701 (hereinafter, Chapman), in further view of Drago et al. U.S. P.G. Publication 2007/0247286 (hereinafter, Drago), in further view of Tiernay et al. U.S. Patent 7,817,015 (hereinafter, Tiernay).
Regarding Claim 4, Crooks, as modified, teaches the management device according to claim 1.
the index value is calculated based on an average of the plurality of reception strengths acquired in the predetermined period.
	Tiernay teaches determining the threshold (i.e., index value) based on the average signal strengths acquired over a time period (Tiernay, Col. 5 Lines 9-21).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the management device to include   the index value is calculated based on an average of the plurality of reception strengths acquired in the predetermined period as taught by Tiernay.
	It would have been obvious because having an average threshold value allows for averaging out signal strengths and rejecting other signals such as RF interference (Tiernay, Col. 5 Lines 15-21).

Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CROMER whose telephone number is (313)446-6563.  The examiner can normally be reached on M-F: ~ 8:15 A.M. - 6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/A.J.C./Examiner, Art Unit 3667                                                                                                                                                                                                        
/ANNE MARIE ANTONUCCI/Primary Examiner, Art Unit 3667